Title: From John Quincy Adams to Thomas Boylston Adams, 9 May 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Berlin. 9. May 1801.

I returned too late in the evening: from Potsdam, to send the enclosed letter for you by the last post but I hope it will not be the longer delayed in its departure for waiting untill this day. The other is the 5th: upon a work the examination of which I have not yet finished, and which I must for the present suspend.
My wife is yet very slowly recovering but not yet able to sit up. I shall send my baggage to Hamburg beforehand to have it and  as soon as we are able to undertake the voyage: I shall think myself very fortunate if I can reach home by the month of October.
Your  and in this day of
This letter I  probably send it by  via Potsdam who is of  Minister to the United States.
Ever yours.
A.